DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 15-25) in the reply filed on 06/06/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/20 was considered by the examiner.
Drawings
The drawings were received on 12/11/20.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention relates”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “a first value”, “a second value”, “a pressure” and “a temperature”, “monitoring the battery cell based on the second value” in claim 1 and “the second value is determined on the basis of a relationship between the pressure and the temperature of the battery cell based on the first value” in claim 2 is of uncertain meaning, thereby rendering the scope of the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. In this case, the specific mathematical and functional interrelationship (i.e., including mathematical formulae, expressions, correlations and/or algorithms) between “a first value”, “a second value”, “a pressure” and “a temperature”, and “the second value being determined on the basis of a relationship between the pressure and the temperature of the battery cell based on the first value” so as to provide a well-defined value is uncertain. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 recites the limitation "the state" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is encouraged to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The term “sufficiently faultless” in claim 24 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact or specific value or degree of being “sufficiently faultless” is totally unknown, subjective and open to interpretation . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Poirier 9356325.
As to claims 15-16:
	Poirier discloses a method/process for monitoring battery including the steps of measuring, identifying and controlling a change in an internal pressure of a battery cell using a resistance measurement provided by a gauge associated with the battery cell and a reference temperature measurement (Abstract). The method also encompasses estimating temperatures and internal pressures of a battery cell using a gauge as a temperature and pressure dependent sensor during normal/regular  operation of the battery cell (Col 1, lines 14-20 & lines 25-50; COL 4, lines 50-67;  COL 5, lines 1-5 & 38-50; COL 3, lines 42 to COL 4, lines 20; CLAIMS 1 & 5-8). 
As to claims 17 and 21-23:
Poirier discloses the pressure/temperature relationship is related to at least the state of the charge and/or service life of the battery, i.e., calculated temperature values, temperature deviation (difference) established by statistical deviation for a set period of time or temperature varies over time (service life), and/or a power limit (stage of charge/power output of the battery) (Col 2, lines 17-25; COL 4, lines 50-67; COL 5, lines 1-5 & 38-50; COL 3, lines 42 to COL 4, lines 20; CLAIMS 1 & 5-8). Poirier’s disclosed method encompasses monitoring and/or checking whether the temperature deviates and/or exceeds a reference/threshold/target value (Col 1, lines 43-50; COL 2, lines 5-10 & 17-20; COL 4, lines 50-67; CLAIMS 1 & 5-8).  
As to claim 18:
Poirier’s disclosed method encompasses monitoring and/or checking whether the temperature deviates and/or exceeds a reference/threshold/target value (Col 1, lines 43-50; COL 2, lines 5-10 & 17-20; COL 4, lines 50-67; CLAIMS 1 & 5-8).  


As to claims 19-20:
Poirier teaches measuring a number of temperature values, i.e., the battery cell pack, inside the battery cell, on the battery cell and the likes which are independent from one another (COL 5, lines 1-5 & 38-50; COL 3, lines 42 to COL 4, lines 20; Col 1, lines 43-50; COL 2, lines 5-10 & 17-20; COL 4, lines 50-67; CLAIMS 1 & 5-8). 
As to claims 24-25:
Poirier discloses monitoring faulty conditions or operational deviations (i.e., applicant’ first/second categories) of the battery, i.e., change in internal pressure translates into measurable strain associated with consequent deformation/swelling (Col 7, lines 5-9); and/or temperatures outside the expected standard deviation can be considered as not correlated with the reference (COL 5, lines 57-60); and/or excessive internal pressure of the battery cell (COL 5, line 50-55). In this respect, Poirier discloses corrective actions such as reducing/controlling charging and/or discharging to prevent excessive charge or discharge (COL 7, lines 15-18); and/or replacing of components such as one or more of the battery cells in the battery pack (i.e., taking to represent applicant’s broadly claimed “disconnecting the battery cell”)(COL 7, lines 23-26). 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727